Citation Nr: 9901362	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  95-31 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a back disability 
involving the cervical and lumbar spine.

2.  Whether new and material evidence has been submitted to 
warrant reopening the claim of service connection for a right 
knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1977 to October 
1979.

This matter initially came to the Board of Veterans Appeals 
(Board) from a June 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the claim of entitlement to 
service connection for a back condition, to include the 
cervical and lumbar spine.  In that same decision, the RO 
denied the claim of service connection for a right knee 
disability.  VA received the veterans notice of disagreement 
in June 1995, and a statement of the case was issued that 
July.  The veterans substantive appeal was received in 
September 1995.  The issue of service connection for a right 
knee disability will be addressed in the REMAND portion of 
this decision.  


FINDINGS OF FACT

There is no competent evidence of record that establishes a 
current disability of the cervical and lumbar spine.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a back disability involving the 
cervical and lumbar spine.  38 U.S.C.A. § 5107(a) (West 
1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for a Back Disability, Including the 
Cervical and Lumbar Spine 

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
a back disability, to include the cervical and lumbar spine.  
There must be more than a mere allegation; a claimant must 
submit evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  If he has not, his appeal must fail 
and there is no duty to assist him in the development of 
facts pertinent to that claim.  38 U.S.C.A. § 5107(a) (West 
1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veterans claim is 
not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well grounded, the Board 
notes that the record on appeal includes the veterans 
service and post-service medical records.  

The veterans entrance examination in May 1977 revealed a 
normal spine, and the veteran did not indicate a history of 
cervical and lumbar spine disabilities at that time.  In 
November 1977, the veteran was treated for lumbosacral strain 
following injuries incurred when he jumped off of a platform 
during training.  In February 1978, the veteran sustained 
another back injury during a training exercise.  A cervical 
and lumbar spine, and skull series revealed no significant 
abnormalities.  The treatment of his lumbar and cervical 
spine strain included physical therapy.  It was noted in 
March 1978 that the veteran met his physical therapy goals 
and no longer had any back pain.  The separation examination 
report from 1979 indicates that the spine was normal on 
examination.  The veteran did not indicate any problems with 
the cervical or lumbar spine on his separation medical 
history report.  

Clearly, the service medical records show that the veteran 
suffered from injuries to the cervical and lumbar spine 
during service that resolved with physical therapy.  However, 
the post-service medical records in the claims folder are 
void of references to continued complaints or treatment of 
cervical and lumbar spine conditions.  Given the lack of such 
evidence, the first requirement for a well-grounded claim
current disabilityhas not been met.  Therefore, the claim 
is not well grounded.  

Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veterans solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  However, the United States Court of Veterans 
Appeals (Court) has held that where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The assertions of a 
lay party on matters of medical causation of a disease or 
disability are not sufficient to make a claim well grounded.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Therefore, the 
veterans assertions regarding cervical and lumbar spine 
disabilities related to service do not constitute competent 
medical evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

In his substantive appeal (VA Form 9), the veteran argued 
that he should have been afforded a VA examination.  As 
discussed, the controlling statute, 38 U.S.C.A. § 5107, 
specifically requires that a claimant for VA benefits present 
a well-grounded claim.  For the reasons stated above, that is 
not the case here.  If a claimant has not presented a well-
grounded claim there is no duty to assist the claimant.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well grounded and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the veteran cannot invoke the 
VAs duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing the 
claims, VA may be obliged under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete the 
application.  This obligation depends on the particular facts 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) in the July 1995 statement of the case.  There is no 
prejudice to the appellant in denying the claim as not well-
grounded even though the RO decision was on the merits, 
because the quality of evidence he would need to well 
ground his claim or to reopen it would seem to be...nearly 
the same...  Edenfield v. Brown, 8 Vet. App. 384 (1995)(en 
banc).  Compare Bernard v. Brown, 4 Vet. App. 384 (1993).  To 
obtain further consideration of the matters on appeal before 
the Board, the veteran may file a claim supported by medical 
evidence demonstrating a current back disability involving 
the cervical or lumbar spine.  

The Board also notes that a quantity of VA medical evidence 
was received in March 1996, long after issuance of the 
statement of the case.  No supplemental statement of the case 
was issued, and none was required, as none of the additional 
evidence was pertinent.  38 C.F.R. § 19.31 (1998).


ORDER

The claim of entitlement to service connection for a back 
disability, to include the cervical and lumbar spine, is not 
well grounded, and the appeal is denied.


REMAND

Whether New and Material Evidence Has Been Submitted to 
Warrant Reopening the Claim of Service Connection for a Right 
Knee Disability

For reasons noted below, the Board finds that the issue of 
service connection for a right knee disability should be 
characterized as whether new and material evidence has been 
submitted to warrant reopening the claim.  

In 1986, the veteran commenced a claim alleging entitlement 
to service connection for a right knee disability.  In a June 
1987 decision, the RO denied the claim of service connection 
for a right knee disability on the basis that the claimed 
condition was not found on the last examination.  The veteran 
was duly notified.  A notice of disagreement was not 
submitted, and as a result, the ROs decision became final.  
Decisions of the RO are final under 38 U.S.C.A. § 7105 (West 
1991).

In May 1995, the RO received a letter from the veterans 
representative regarding the claims of service connection for 
a back disability and right knee disability.  In June 1995, 
the RO determined that the claim was not well grounded, and 
the decision includes a reference to the prior denial in 
1987. 

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court 
pointed out that in cases where the Boards action on appeal 
in proceeding to decide a question that the Agency of 
Original Jurisdiction (AOJ) had not decided raises the 
possibility that a claimant will be prejudiced by not having 
been afforded the full benefits of the VA procedural 
safeguards.  Those safeguards include, but are not limited 
to, the right to a written notice of the decision made on his 
or her claim, the right to a hearing, and the right to 
representation.  Bernard v. Brown, 4 Vet. App. at 393.  

A review of the June 1995 RO decision and September 1995 
statement of the case indicates that the AOJ has not decided 
the issue of whether new and material evidence has been 
presented warranting the reopening of the veterans claim for 
a right knee disability.  Therefore, the procedural 
safeguards must be applied in this case.

In making the above finding, the Board notes that this case 
cannot be reopened unless new and material evidence is 
submitted.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).  

The Court has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 171 (1991). 

In a recent case, the Court has stated that in determining 
whether new and material evidence has been submitted, it is 
necessary to consider all evidence added to the record since 
the last time the claim was denied on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should review the evidence 
received following the June 1987 denial 
of the claim of service connection for a 
right knee disability, and determine 
whether it is new and material.  If the 
RO determines that the evidence is new 
and material, the claim is reopened and 
the second step of the two-step analysis 
set out in Manio is employed.  That 
second step includes the review of all 
the evidence, both old and new, and a 
determination as to whether the benefit 
should be granted.  An adverse 
determination regarding either step is 
appealable.

2.  If the claim is not resolved to the 
veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain additional information and to afford the 
veteran due process of law. The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
